In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-21-00016-CR



              CHLOE THOMAS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee




         On Appeal from the 188th District Court
                 Gregg County, Texas
               Trial Court No. 47770-A




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                              MEMORANDUM OPINION

       Appellant Chloe Thomas has filed a motion to dismiss this appeal. As authorized by

Rule 42.2 of the Texas Rules of Appellate Procedure, we grant the motion. See TEX. R. APP. P.

42.2(a).

       Accordingly, we dismiss this appeal.




                                              Josh R. Morriss, III
                                              Chief Justice



Date Submitted:      April 27, 2021
Date Decided:        April 28, 2021

Do Not Publish




                                              2